UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Rainier Growth Fund As of 6-30-11 (Unaudited) Shares Value Common Stocks 99.75 % (Cost $1,294,618,326) Consumer Discretionary 14.94% Automobiles 1.31% Ford Motor Company (I) 1,541,330 21,254,941 Hotels, Restaurants & Leisure 2.36% Las Vegas Sands Corp. (I) 368,520 15,555,229 Marriott International, Inc., Class A (L) 635,560 22,556,024 Internet & Catalog Retail 4.06% Amazon.com, Inc. (I) 222,040 45,404,960 priceline.com, Inc. (I) 39,410 20,175,161 Media 1.11% The Walt Disney Company 458,220 17,888,909 Specialty Retail 3.28% Abercrombie & Fitch Company, Class A 194,230 12,997,872 Dick's Sporting Goods, Inc. (I) 394,010 15,149,685 Limited Brands, Inc. (L) 327,300 12,584,685 Tiffany & Company (L) 157,050 12,331,566 Textiles, Apparel & Luxury Goods 2.82% NIKE, Inc., Class B (L) 292,965 26,360,991 Polo Ralph Lauren Corp. (L) 144,680 19,186,015 Consumer Staples 5.16% Beverages 3.57% Anheuser-Busch InBev NV, ADR (L) 204,000 11,834,040 Hansen Natural Corp. (I) 232,880 18,851,636 The Coca-Cola Company 401,730 27,032,412 Food & Staples Retailing 1.19% Costco Wholesale Corp. 236,330 19,199,449 Personal Products 0.40% The Estee Lauder Companies, Inc., Class A 61,580 6,477,600 Energy 10.44% Energy Equipment & Services 5.71% Baker Hughes, Inc. 453,100 32,876,936 Ensco International PLC, ADR 164,560 8,771,048 Halliburton Company 400,970 20,449,470 Schlumberger, Ltd. 350,740 30,303,936 Oil, Gas & Consumable Fuels 4.73% Concho Resources, Inc. (I)(L) 320,360 29,425,066 Noble Energy, Inc. 292,250 26,194,368 Pioneer Natural Resources Company 232,510 20,825,921 Financials 4.31% Capital Markets 0.96% Franklin Resources, Inc. 118,595 15,570,338 Consumer Finance 1.37% American Express Company 428,780 22,167,926 Diversified Financial Services 1.48% IntercontinentalExchange, Inc. (I) 192,065 23,952,426 1 Rainier Growth Fund As of 6-30-11 (Unaudited) Shares Value Financials (continued) Real Estate Management & Development 0.50% Jones Lang LaSalle, Inc. 85,430 $8,056,049 Health Care 13.29% Biotechnology 1.20% Alexion Pharmaceuticals, Inc. (I) 165,720 7,793,812 Biogen Idec, Inc. (I) 108,270 11,576,228 Health Care Equipment & Supplies 1.01% Intuitive Surgical, Inc. (I)(L) 43,690 16,257,486 Health Care Providers & Services 3.76% AmerisourceBergen Corp. 485,850 20,114,190 Express Scripts, Inc. (I) 326,800 17,640,664 WellPoint, Inc. 293,030 23,081,973 Health Care Technology 0.75% SXC Health Solutions Corp. (I) 206,220 12,150,482 Life Sciences Tools & Services 1.95% Agilent Technologies, Inc. (I) 618,310 31,601,824 Pharmaceuticals 4.62% Allergan, Inc. 323,735 26,950,939 Perrigo Company 194,640 17,103,017 Shire PLC, ADR (L) 155,860 14,683,571 Valeant Pharmaceuticals International, Inc. (Toronto Exchange) (L) 307,270 15,965,749 Industrials 16.09% Aerospace & Defense 3.52% Goodrich Corp. 204,640 19,543,120 Precision Castparts Corp. 226,830 37,347,560 Air Freight & Logistics 1.56% Expeditors International of Washington, Inc. 491,990 25,184,968 Electrical Equipment 3.02% AMETEK, Inc. 375,840 16,875,216 Rockwell Automation, Inc. 367,920 31,920,739 Machinery 5.46% Cummins, Inc. 170,160 17,609,858 Deere & Company 329,750 27,187,888 Joy Global, Inc. 244,760 23,310,942 PACCAR, Inc. (L) 396,550 20,259,740 Road & Rail 2.53% CSX Corp. 1,557,590 40,840,010 Information Technology 29.68% Communications Equipment 5.46% BancTec, Inc. (I)(R)(S) 197,026 689,591 F5 Networks, Inc. (I) 124,770 13,755,893 Juniper Networks, Inc. (I) 445,155 14,022,383 Polycom, Inc. (I) 272,400 17,515,320 Qualcomm, Inc. 743,170 42,204,624 Computers & Peripherals 8.44% Apple, Inc. (I) 263,850 88,566,524 EMC Corp. (I) 1,165,435 32,107,734 2 Rainier Growth Fund As of 6-30-11 (Unaudited) Shares Value Information Technology (continued) NetApp, Inc. (I) 299,860 $15,826,611 Electronic Equipment, Instruments & Components 0.68% Corning, Inc. 604,300 10,968,045 Internet Software & Services 1.52% Google, Inc., Class A (I) 48,560 24,589,813 IT Services 4.41% Cognizant Technology Solutions Corp., Class A (I) 279,920 20,529,333 MasterCard, Inc., Class A 111,370 33,560,236 Visa, Inc., Class A 204,635 17,242,545 Semiconductors & Semiconductor Equipment 1.07% Broadcom Corp., Class A (I) 514,325 17,301,893 Software 8.10% Autodesk, Inc. (I) 454,270 17,534,822 Check Point Software Technologies, Ltd. (I)(L) 368,630 20,956,616 Citrix Systems, Inc. (I) 238,940 19,115,200 Intuit, Inc. (I) 282,980 14,675,343 Oracle Corp. 1,400,620 46,094,404 Salesforce.com, Inc. (I) 83,850 12,491,973 Materials 4.32% Chemicals 3.35% E.I. du Pont de Nemours & Company 319,420 17,264,651 FMC Corp. 196,625 16,913,683 Potash Corp. of Saskatchewan, Inc. 350,440 19,971,576 Metals & Mining 0.97% Allegheny Technologies, Inc. 246,860 15,668,204 Telecommunication Services 1.52% Wireless Telecommunication Services 1.52% American Tower Corp., Class A (I) 470,190 24,605,043 Yield Shares Value Securities Lending Collateral 7.45% (Cost $120,428,434) John Hancock Collateral Investment Trust (W) 0.2447% (Y) 12,034,251 120,437,579 Short-Term Investments 0.13% (Cost $2,112,000) Par value Value Repurchase Agreement 0.13% Repurchase Agreement with State Street Corp. dated 6-30-11 at 0.010% to be repurchased at $2,112,001 on 7-1-11, collateralized by $2,130,000 Federal Home Loan Mortgage Corporation, 3.000% due 8-11-17 (valued at $2,159,288, including interest) $2,112,000 2,112,000 3 Rainier Growth Fund As of 6-30-11 (Unaudited) Total investments (Cost $1,417,158,760)† 107.33% Other assets and liabilities, net (7.33%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 6-30-11. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage Value as Issuer, Description Acquisition date Acquisition cost of Fund’s net assets of 6-30-11 BancTec, Inc. common stock 6-20-07 $4,728,640 0.04% $689,591 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 6-30-11. † At 6-30-11, the aggregate cost of investment securities for federal income tax purposes was $1,417,158,760. Net unrealized appreciation aggregated $317,997,514, of which $332,659,720 related to appreciated investment securities and $14,662,206 related to depreciated investment securities. 4 Rainier Growth Fund As of 6-30-11 (Unaudited) Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
